ALLOWABILITY NOTICE

Response to Amendment
	The amendment(s) filed 3/29/2021 by the Applicant is response to the previous Office action mailed 9/29/20920 have been considered by the Examiner. The all claim objections rejection(s) in the previous Office action of the claim(s) are withdrawn in response to the amended claims(s).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1, 5 and 6 are allowable over the prior art of record. 
The prior art of record fails to disclose, teach of fairly suggest, singly and in combination, the claim limitations including the combination of the first and second sensing devices, necklace and controller, including the more specific claim to the first sensing device comprises a resistance sensing device and a conductive line is embedded in the necklace, and the first sensing device determines whether the tension force is changed according to a capacitance of the conductive line and where a detection device detects that a tension force has disappeared, a trigger signal or an interrupt signal is generated to inform a controller, and the controller activates a G- sensor to determine whether the user is falling; wherein when the G-sensor determines that the user is falling, the G-sensor informs the controller, and the controller controls a wireless module to transmit an emergency message; and wherein when a detected resistance of the conductive line and a resistance of a reference resistor are 
The closest prior art of record includes US 20100286567 A1 to Wolfe et al., US 20160379476 A1 to Sella, US 20130054180 Al to Barfield, US 20080129518 Al to Carlton-Foss and US 20080200774 Al to Luo. These prior art teach various aspects of the claimed invention, including sensing devices as part of a necklace, sending emergency signals, various strike states and confirmation of falling, however, the prior art of record does not address a resistance sending device and conductive line and the detection device, controller, G-sensor and when a detected resistance of the conductive line and a resistance of a reference resistor are different, a detection result triggers the controller to confirm whether the user if falling down. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044.  The examiner can normally be reached on 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791